Steuer, J.
(dissenting). I regret that I cannot agree with the conclusion reached in, the majority opinion. The failure to accept that conclusion is not related to the statutory impasse discussed in that opinion, and I agree with what is expressed on thát subject.
Our difference embraces a large .sector of the purpose of incarcerate sanctions and no adequate exposition within the fitting limits of a judicial .opinion is possible. The majority observes, and correctly, that “ this defendant, a highly intelligent person without economic need, deliberately participated in the sort of crime which breeds thieves.” Nevertheless, because he has a family which will undoubtedly suffer and a position which he will almost certainly forfeit, and because his crime did not involve violence and may well not be repeated by him, he is to receive a token imprisonment, aptly described in the vernacular as “ a taste of jail.” As an ad hominem approach this may well be deemed a compassionate solution.
*246But is it equally admirable from the .standpoint of the main purpose of all criminal law enforcement, the protection of the public! Automobile theft is one of the more frequently occurring major crimes. When carried out along organized business lines it is a serious drain on the community. As noted, it has the deplorable effect of recruiting young people to a larcenous trade. Those at the apex are not easily detected and their guilt is difficult to prove. It is not at all unlikely that many" of the guiding spirits of the organized auto theft enterprises are situated in ohe or more respects as this defendant is. When they are told that if all their precautions fail and they are finally convicted they can rely on their favorable social position and the probability of no further illegitimate activity to receive but a token ■sentence, will it be regarded as a deterrent or an encouragement?
The trial court afforded defendant an unexceptionably fair trial and stated his conclusions in a well-reasoned opinion. The sentence inflicted was neither vindictive nor harsh. The judgment should be affirmed.
Markewic'h, J. P., Kupferman and Capozzoli, JJ., concur in Per Curiam opinion; Steueb, J., dissents in opinion.
Judgment, Supreme Court, Bronx County, rendered 5n June 13,1972, modified, in. the exercise of- discretion and the interest of justice, to reducé the sentences imposed to four concurrent periods of impriibnment, not to exceed 30 days each, and otherwise affirmed.